SHEVIN, J.
We reverse the order denying appellant unemployment benefits. Appellant did not appear at the hearing, and the record demonstrates that the notice of hearing was not sent to her current address. As failure to provide notice to a current address is a due process violation, see Oliver v. Unemployment Appeals Comm’n, 616 So.2d 1088 (Fla. 4th DCA 1993); see also Brennan v. Paul Barabas Interiors, 357 So.2d 746 (Fla. 4th DCA 1978), we reverse and remand for an evidentiary hearing concerning this issue. If the referee determines that notice was improperly mailed, the referee shall conduct a new hearing on the merits of appellant’s claim.
Reversed and remanded.